Exhibit 10.69

PHARMACYCLICS, INC.

[DATE]



Dear _______:



The purpose of this amended and restated letter agreement (this "Amended Letter
Agreement") is to document the terms of the severance package to which you will
be entitled should there occur certain changes in control of the Company or
should your employment with Pharmacyclics, Inc. (the "Company") be terminated
involuntarily in connection with such changes in control of the Company.

Part One of this Amended Letter Agreement specifies the terms and conditions of
your severance benefits. Part Two sets forth certain definitional provisions to
be in effect for purposes of determining your benefit entitlements. Part Three
concludes this agreement with a series of general terms and conditions
applicable to your benefits.

PART ONE - CHANGE IN CONTROL BENEFITS

Upon a Change in Control or any Change Related Termination effected during the
term of this Amended Letter Agreement, you will become entitled to receive the
special severance benefits set forth below.

Severance Payments

. You will receive severance payments from the Company following your Change
Related Termination in an aggregate amount equal to the sum of (A) one (1) times
the annual rate of base salary in effect for you at the time of your Change
Related Termination plus (B) one (1) times the average of the bonuses paid to
you for services rendered in the fiscal year immediately preceding the fiscal
year of your Change Related Termination. The severance payment will be paid to
you in a lump sum on the date of your Change Related Termination;
provided
,
however
, that, in the event that you are considered by the Company to be a "Specified
Employee" as defined in proposed or final Treasury Regulations promulgated under
Section 409A ("
Section 409A
") of the Code, and payments under this Paragraph 1 are considered non-qualified
deferred compensation that are subject to Section 409A, the payment shall be
delayed until the earlier of six months after your Change Related Termination or
your death, in which event you (or your estate) will receive on the first
business day that is at least six months and one day after the date of your
Change Related Termination, or on the first business day after the date of your
death, if applicable, a lump sum equal to all payments otherwise due pursuant to
this Paragraph 1 through such date. All payments under this Paragraph 1 will be
subject to the Company's collection of applicable withholding taxes.



Health Care Coverage

. The Company will, at its expense, provide you and your eligible dependents
with continued health care coverage under the Company's medical/dental insurance
plan until the
earlier
of (i) one (1) year after the effective date of your Change Related Termination
or (ii) the first date that you are covered under another employer's health
benefit program which provides substantially the same level of benefits without
exclusion for pre-existing medical conditions. At the end of such period, you
will be entitled to continued health care coverage pursuant to COBRA at your own
expense to the extent permitted by law.



--------------------------------------------------------------------------------

Page 2

Option Acceleration and Vesting of Stock Issuances

. Upon the occurrence of a Change in Control, as to all outstanding Options then
held by you which would otherwise become fully exercisable or fully vest at
least eighteen (18) months after the Change in Control, the exercisability and
vesting of such options shall be accelerated in accordance with the following
schedule: fifty percent (50%) of the previously unexercisable or unvested
portion immediately upon the Change in Control; twenty-five percent (25%) of the
portion unexercisable or unvested at the time of the Change in Control one (1)
year after the Change in Control (if you are then still employed by the Company
or its successor); and twenty-five percent (25%) of the portion unexercisable or
unvested at the time of the Change in Control eighteen (18) months after a
Change in Control (if you are then still employed by the Company or its
successor). All Options held by you at the time of a Change in Control which
will otherwise become fully exercisable or fully vest within eighteen (18)
months following the Change in Control will become exercisable and vest in
accordance with the following schedule: fifty percent (50%) of the previously
unexercisable or unvested portion immediately upon the Change in Control; the
remaining portion will continue to become exercisable and vest in accordance
with the exercise/vesting schedule applicable to those Options at the time of
the Change in Control. Similarly, as to all shares held by you subject to a
repurchase right in the Company which lapses over the course of your employment
at least eighteen (18) months after the Change in Control, shall automatically
vest, and the repurchase right with respect thereto shall lapse, in accordance
with the following schedule: fifty percent (50%) of the shares subject to
repurchase immediately upon the Change in Control; twenty-five percent (25%) of
the shares subject to repurchase one (1) year after the Change in Control (if
you are then still employed by the Company or its successor); and twenty-five
percent (25%) of the shares subject to repurchase eighteen (18) months after the
Change in Control (if you are then still employed by the Company or its
successor). Any shares subject to a repurchase right which otherwise lapses
within eighteen (18) months of the Change In Control will vest (and the
repurchase right will lapse) in accordance with the following schedule: fifty
percent (50%) of the shares subject to repurchase immediately upon the Change in
Control; the remaining shares will continue to vest (and the repurchase right
with respect to those shares will lapse) in accordance with the vesting schedule
otherwise applicable to those shares at the time of the Change in Control.

In the event of any Change Related Termination during the eighteen (18) month
period after the Change in Control, all previously unexercisable options
(including options which did not accelerate at the time of the Change in
Control) shall become immediately exercisable and the repurchase rights shall
lapse as to all shares then held. Each such accelerated Option, together with
all of your other vested Options, will remain exercisable until the earlier of
(i) the expiration of the one (1)-year period measured from the effective date
of your Change Related Termination

or (ii) the end of the specified ten (10)-year option term and may be exercised
for any or all of the option shares in accordance with the exercise provisions
of the option agreement evidencing the grant. In addition, all of the unvested
Stock Issuances you hold will (to the extent not then otherwise vested)
automatically vest upon your Change Related Termination.

Benefit Reduction

. Should any of your severance benefits under this Amended Letter Agreement be
deemed to be parachute payments under Code Section 280G, then the following
limitations will become applicable: (i) first, the dollar amount of your
severance payment under Paragraph 1, and (ii) then, the accelerated vesting of
your options under Paragraph 3 will be reduced to the extent (and only to the
extent) necessary to provide you with the maximum after-tax benefit available,
after taking into account any parachute excise tax

--------------------------------------------------------------------------------

Page 3

which might otherwise be payable by you under Code Section 4999 and any
analogous State income tax provision.

Restrictive Covenants

. For the twelve (12) month period following your Change Related Termination:

You will not directly or indirectly, whether for your own account or as an
employee, director, consultant or advisor, provide services to any business
enterprise which is at the time in competition with any of the Company's then
existing product lines and which is located geographically in an area where the
Company maintains substantial business activities, unless you obtain the prior
written consent of the Board.

You will not directly or indirectly encourage or solicit any individual to leave
the Company's employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company and its
current or prospective employees.

You will not induce or attempt to induce any customer, supplier, distributor,
licensee or other business relation of the Company to cease doing business with
the Company or in any way interfere with the existing business relationship
between any such customer, supplier, distributor, licensee or other business
relation and the Company.

You acknowledge that monetary damages may not be sufficient to compensate the
Company for any economic loss which may be incurred by reason of your breach of
the foregoing restrictive covenants. Accordingly, in the event of any such
breach, the Company shall, in addition to the cessation of the severance
benefits provided you under this agreement and any remedies available to the
Company at law, be entitled to obtain equitable relief in the form of an
injunction precluding you from continuing to engage in such breach.

None of the foregoing restrictive covenants shall be applicable in the event
your Change Related Termination occurs in connection with a Hostile Take-Over.

PART TWO - DEFINITIONS

Definitions

. For purposes of this Amended Letter Agreement, the following definitions will
be in effect:



Board

means the Company's Board of Directors. Change in Control means any of the
following events:



(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company's outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction and the
composition of the Board of Directors of the Company following such transaction
is such that the directors of the Company prior to the transaction constitute
less than fifty percent (50%) of the Board membership following the transaction,

--------------------------------------------------------------------------------

Page 4

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company in complete liquidation or dissolution of the Company, or

(iii) a Hostile Take-Over.

Change Related Termination

means an Involuntary Termination which occurs within thirty-six (36) months of a
Change in Control.

Code

means the Internal Revenue Code of 1986, as amended. Common Stock means the
Company's common stock.



Health Care Coverage

means the continued medical/dental, vision and disability insurance coverage to
which you and your eligible dependents may become entitled under this agreement
upon the Change Related Termination of your employment other than Termination
for Cause.



Hostile Take-Over

means either of the following events:



(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company's outstanding securities pursuant to a tender offer made
directly to the Company's stockholders which the Board does not recommend such
stockholders to accept, or

(ii) a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.

Involuntary Termination

means your "separation from service" with the Company within the meaning of
Section 409A:



(i) involuntarily upon your discharge or dismissal; or

(ii) voluntarily upon your resignation following (A) a change in your position
with the Company which materially reduces your level of responsibility, (B) an
annual compensation increase, if increases are given, which is less than 50% of
the mean increases given to all other corporate officers, (C) a decrease in
salary or compensation (health, benefits, vacation, etc.) which is greater than
ten percent (10%) above the decrease applicable to other corporate officers on
average, or (D) a relocation of your principal place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Company without your consent.

In no event shall an Involuntary Termination be deemed to occur should your
employment terminate by reason of death or permanent disability.

--------------------------------------------------------------------------------

Page 5

1934 Act

means the Securities Exchange Act of 1934, as amended.

Option

means any option granted to you under the Company's 1992 Stock Option Plan, 1995
Stock Option Plan or any other equity incentive plan subsequently adopted by the
Company or any successor which is outstanding at the time of your subsequent
Change Related Termination.



Stock Issuance

means the issuance of unvested shares of Common Stock under the Company's 1992
Stock Option Plan, the 1995 Stock Option Plan or any other equity incentive plan
subsequently adopted by the Company or any successor.



Termination for Cause

means an Involuntary Termination of your employment with the Company by reason
of your commission of any act of fraud, embezzlement or dishonesty, or your
unauthorized use or disclosure of confidential information or trade secrets of
the Company or its subsidiaries or your material failure to perform your duties
as specified by the Chief Executive Officer of the Company or the Board of
Directors of the Company.



PART THREE - MISCELLANEOUS PROVISIONS

1. Termination for Cause. Notwithstanding anything in this Amended Letter
Agreement to the contrary, should your Involuntary Termination constitute a
Termination for Cause, then the Company shall only be required to pay you (i)
any unpaid compensation earned for services previously rendered through the date
of such termination and (ii) any accrued but unpaid vacation benefits or sick
days, and no benefits will be payable to you under Part One of this Amended
Letter Agreement.

2. Term of Agreement. The provisions of this Amended Letter Agreement will
continue in effect until [DATE]. Thereafter, this Amended Letter Agreement will
continue in effect from calendar year to calendar year, unless terminated by
written notice to you from the Company at least thirty (30) days prior to the
start of the next calendar year. In the event of a Change in Control, this
agreement shall be automatically renewed for thirty- six (36) months from the
date of the Change in Control or until [DATE], whichever is later.

3. General Creditor Status. The benefits to which you may become entitled under
this Amended Letter Agreement (except those attributable to your Options or
Stock Issuances) will be paid, when due, from the general assets of the Company.
Your right (or the right of the executors or administrators of your estate) to
receive any such payments will at all times be that of a general creditor of the
Company and will have no priority over the claims of other general creditors of
the Company.

4. Death. Should you die before receipt of all benefits to which you become
entitled under this Amended Letter Agreement, then the payment of such benefits
will be made, on the due date or dates hereunder had you survived, to the
executors or administrators of your estate. Should you die before you exercise
your Options, then each such Option may be exercised, during the applicable
exercise period in effect hereunder for those Options at the time of your death,
by the executors or administrators of your estate or by person to whom the
Option is transferred pursuant to your will or in accordance with the laws of
inheritance.

--------------------------------------------------------------------------------

Page 6

5. Miscellaneous. The provisions of this Amended Letter Agreement will be
construed and interpreted under the laws of the State of California. This
agreement incorporates the entire agreement between you and the Company relating
to the subject of severance benefits and supersedes all prior agreements and
understandings with respect to such subject matter. This agreement may only be
amended by written instrument signed by you and another duly-authorized officer
of the Company. If any provision of this Amended Letter Agreement as applied to
any party or to any circumstance should be adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision shall in no way affect (to the maximum extent permissible by law) the
application of such provision under circumstances different from those
adjudicated by the court, the application of any other provision of this Amended
Letter Agreement, or the enforceability or invalidity of this Amended Letter
Agreement as a whole. Should any provision of this Amended Letter Agreement
become or be deemed invalid, illegal or unenforceable in any jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Amended Letter Agreement shall
continue in full force and effect.

6. Remedies. All rights and remedies provided pursuant to this Amended Letter
Agreement or by law will be cumulative, and no such right or remedy will be
exclusive of any other. A party may pursue any one or more rights or remedies
hereunder or may seek damages or specific performance in the event of another
party's breach hereunder or may pursue any other remedy by law or equity,
whether or not stated in this Amended Letter Agreement.

7. Arbitration. Any controversy which may arise between you and the Company with
respect to the construction, interpretation or application of any of the terms,
provisions or conditions of this agreement or any monetary claim arising from or
relating to this agreement will be submitted to final and binding arbitration in
San Jose, California in accordance with the rules of the American Arbitration
Association then in effect.

8. No Employment or Service Contract. Nothing in this agreement shall confer
upon you any right to continue in the employment of the Company for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company or you, which rights are hereby expressly reserved by
each, to terminate your employment at any time for any reason whatsoever, with
or without cause.

9. Proprietary Information. You hereby acknowledge that the Company may, from
time to time during your employment with the Company, disclose to you
confidential information pertaining to the Company's business and affairs. All
information and data, whether or not in writing, of a private or confidential
nature concerning the business or financial affairs of the Company
(collectively, "Proprietary Information") is and will remain the sole and
exclusive property of the Company. In connection with such Proprietary
Information, you agree as follows:

(i) You will not, during your employment with the Company or at any time
thereafter, disclose to any third party or directly or indirectly make use of
any such Proprietary Information other than in connection with, and in
furtherance of, the Company's business and affairs.

--------------------------------------------------------------------------------

Page 7

(ii) You agree that you will use all files, letters, memoranda, reports,
records, data or other written, reproduced or other tangible manifestations of
the Proprietary Information, whether created by you or others, to which you have
access during your employment with the Company, only in the performance of your
duties with the Company. You will return all such materials (whether written,
printed or otherwise reproduced or recorded) to the Company immediately upon the
termination of your employment with the Company or upon any earlier request by
the Company, without retaining any copies, notes or excerpts thereof.

(iii) Your obligations under this Paragraph 9 will continue in effect after the
termination of your employment with the Company, whatever the reason or reasons
for such termination, and the Company will have the right to communicate with
any future or prospective employer concerning your continuing obligations under
this Paragraph 9.

Please indicate your acceptance of the foregoing provisions of this severance
agreement by signing the enclosed copy of this Amended Letter Agreement and
returning it to the Company.

PHARMACYCLICS, INC.

 

By:________________________

[●]

Title: [●]



 

 

--------------------------------------------------------------------------------

Page 8

ACCEPTED BY AND AGREED TO

Signature:______________________

Dated: [●]